Citation Nr: 0906285	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  He served in Vietnam and his awards include the Combat 
Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In July 2008, the Veteran withdrew his request for a hearing 
before the Board.


FINDINGS OF FACT

1.  Service treatment records note acoustic noise exposure 
and mild left ear hearing loss. 

2.  The competent evidence does not demonstrate current right 
ear hearing loss disability as recognized by VA regulation.

3.  There is a balance of positive and negative evidence 
linking the Veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Resolving doubt in the Veteran's favor, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the Department of Veterans 
Affairs (VA) shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by said service such satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Discussion 

Left and Right Ear Hearing Loss

The Veteran seeks service connection for left and right ear 
hearing loss.  At the outset, the Board notes that the 
Veteran served in Vietnam from January 1970 through December 
1970 in the infantry and mortar division.  Further, as 
previously noted, he is in receipt of a Combat Infantryman 
Badge.  

It is also noted that in an attempt to substantiate his 
claim, he has submitted service records listing Audiometric 
readings of his hearing on three occasions from early August 
to late September 1970.  

The late September 1970 Audiometer reading shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
n/a
15
LEFT
25
20
25
n/a
55

There was no recorded assessment of speech recognition 
ability for either ear.  

In addition to the foregoing, the Veteran's service treatment 
records contain several entries dated August 1970 to 
September 1970 referring to the Veteran's complaints of loss 
of hearing, as well as a late September consultation report 
showing that he sustained acoustic trauma and was told to 
return for monthly audiograms, although an assessment of 
normal hearing and the request for the Veteran to return for 
re-evaluation were noted.  It is also noted that the 
Veteran's separation August 1971 Report of Physical 
Examination indicated normal hearing.

Thereafter, the record is void of findings showing exposure 
to excessive noise without ear protection.  

On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
25
LEFT
5
10
15
20
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted the Veteran's left ear hearing loss.  

Given the veteran's in-service exposure to excessive noise, 
in-service treatment for hearing loss, and in-service and 
current notations of left ear hearing loss along with the 
absence of any post service intercurrent noise exposure, the 
Board finds that service connection for left ear hearing loss 
is warranted.  The appeal regarding the left ear is granted.

However, the Board finds that there is no diagnosis of 
current right ear hearing loss.  As demonstrated above, the 
requirements of 38 C.F.R. § 3.385 are not met.  The Court has 
held that a present disability must exist and it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the Veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Although the competent evidence of record fails to show 
current right ear hearing loss disability as recognized by VA 
regulation, the Board notes that the veteran is free to 
reopen his claim, especially when the requirements of section 
3.385 are met.  Based on the current evidence of record 
however, the Board must find that the evidence preponderates 
against the right ear claim and there is no reasonable doubt 
to be resolved.  The appeal regarding right ear hearing loss 
is denied. 

Tinnitus

The Veteran seeks entitlement to service connection for 
tinnitus.  After a careful review of the positive and 
negative evidence of record, the Board finds that when 
resolving all doubt in the Veteran's favor, the requirements 
for service connection are met.  

There is competent evidence that the Veteran currently has 
tinnitus.  See the July 2005 VA examination.  The Veteran has 
also provided competent lay evidence that he has tinnitus or 
rather loud humming in the ears.  The Veteran is competent to 
testify as to observable symptoms.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  

The record also shows that the Veteran was exposed to 
excessive noise while in service.  His participation in 
combat is confirmed by the award of the Combat Infantryman 
Badge.  However, there is no complaint for tinnitus in 
service and the first medical treatment record that describes 
the tinnitus symptom is dated 2005, nearly 34 years after his 
discharge from service.  There is also employment history in 
the claims file of his 15 years of post-service employment as 
a mechanic and at the time 18 years as an officer in a 
prison.  See October 2004 VA treatment notes.  

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's tinnitus and his in-
service noise exposure.  In this regard, the Board finds that 
the evidence is in equipoise.   

The above-noted positive and negative evidence of record is 
acknowledged; nonetheless, the Board finds that a causal 
nexus to service has been demonstrated.  The record shows 
that the Veteran was exposed to excessive noise during 
service, and that he has consistently maintained his tinnitus 
began while he was on active duty.  It is also without 
dispute that the Board has now granted service connection for 
left ear hearing loss.  

Although the Veteran is not competent to etiologically relate 
his tinnitus to service, the Board concludes that he is 
competent to testify to observable symptoms such as a humming 
in the ears since service.  The Board also finds that his 
statements are credible, as the record demonstrates that he 
was exposed to noise in service and that service connection 
for hearing loss due to such noise exposure has now been 
granted.  When, after careful consideration of all procurable 
and disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  The appeal of entitlement to service connection for 
tinnitus is granted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2005, before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the March 2008 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  In any event, because service 
connection for right ear hearing loss is denied, any 
questions regarding a disability rating and effective date 
are now moot.  The questions regarding degree of disability 
or effective date for the grant of service connection for 
left ear hearing loss and tinnitus will initially be 
addressed by the RO.  Thus, the Veteran is not prejudiced in 
this regard.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.   The Veteran was afforded a VA examination in July 2005 
to determine the nature and etiology of the right ear hearing 
loss. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.

Service connection for bilateral tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


